 422DECISIONSOF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica,Carpenters'District Council of West-ern Pennsylvania,AFL-CIOandBridges andCo., Inc. Case 6-CC-166811December 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 2 October 1986 Administrative Law JudgeBernard Ries issued the attached decision. The Re-spondent filed exceptions and a supporting briefand the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusions and to adopt the recommended Orderas modified.'ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent,United Brotherhood of Carpenters andJoiners of America, Carpenters' District Council ofWesternPennsylvania,AFL-CIO, its officers,agents, and representatives, shall take the action setforth in the Order as modified.1.Delete paragraph 2(b).2.Substitute the following for paragraph 2(c)and reletter it as new paragraph 2(b)."(b)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."1The judge granted the General Counsel's request that the Order in-clude a visitatorial clause authorizing the Board,for compliance pur-poses, to obtain discovery from the Respondent under the Federal Rulesof Civil Procedure under the supervision of the United States court ofappeals enforcing the orderWe have concluded that under the circum-stances of this case such a clause is not warranted.Further,contrary to the judge,we do not find that the litigation-costs-remedy ofTiidee Products,194 NLRB 1234 (1972),is appropriate in thiscase.We shall modify the recommended Order accordingly.Michael Poprik, Esq.,for the General Counsel.RonaldL. Gilardi, Esq. (Gilardi & Cooper),of Pittsburgh,Pennsylvania, for the Respondent.DeborahM. Brodsky, Esq. (EckertSeamans,Cherin &Mellott),of Pittsburgh, Pennsylvania, for the ChargingParty.DECISIONBERNARD RTES,Administrative Law Judge. This casewas heard in Pittsburgh, Pennsylvania, on 13 August1986.1The complaint alleges that Respondent violatedSection 8(b)(4)(i) and (ii)(B) of the Act by its picketingon 29 April through 2 May and 29 May through 6 June.Briefs have been received from all the parties. Afterconsidering the testimony2 of the sole witness and re-viewing the briefs, I reach the following conclusions.1.FACTSRonald Wagner is a general superintendent for Bridgesand Co., Inc., whose duties include supervision of theconstruction of the Greentree Commons office buildinginGreentree, Pennsylvania. Bridges, which is not union-ized, has some of its own employees on the site, includ-ing carpenters and laborers,and has subcontracted somework to various other firms whose employees are repre-sented by labor organizations, among them Moore andMorford, Inc., a structural steel erector; Ferry ElectricCo., an electrical contractor; Marshall Elevator,Inc., anelevator installer; and M. C. Poynter, Inc., a waterproof-ing contractor.The building site, surrounded on three sides by fences,has two gates about 60-feet apart for purposes of enter-ing and exiting. Bridges moved onto the site in Decem-ber 1985. On 9 April pickets appeared at the two gates,bearing signs stating,"We Want The Public To KnowThatBridges andCompany Are [sic]UnderminingWages" and carrying the name "Carpenters DistrictCouncil." The complaint avers and the answer admitsthat at all material times the Respondent has been en-gaged in a labor dispute with Bridges but not with anyof its subcontractors. Officials of the District Councilwere seen directing the picketing,which continuedthroughout April.Until 29 April, the two gates had no postedsigns orother markings; on that date, at 7 a.m., Bridges erected asign at each gate. At one gate, the sign read:STOP-READThis gate is reserved for all personnel, visitors andsuppliers of the contractors [sic] listed below:BRIDGES & CO.All others must use gate #2.At gate 2, thesign read:STOP-READThis gate is to be used by personnel, visitors or sup-pliers of the contractors [sic] listed below:MOORE-MORFORDAll others mustuse gate #1.1Theunderlying charge was filed on 30 May and the complaint issuedon 3 July. All dates herein refer to 1986, except as indicated.2TheGeneral Counsel has filed a motion to correct certain errors inthe transcriptThe motion is unopposed, the errors are obvious, and themotion is granted.282 NLRB No. 56 CARPENTERS (BRIDGES & CO.)In addition to Moore-Morford, as various unionized sub-contractors began working-on the project, their nameswere added to the sign at gate 2.On the morning of 29 April, Bridges also sent a tele-gram to the District Council (which received the mes-sage that morning) advising in detail that "separate en-trances have been established" at the site, gate I beingfor "personnel visitors and suppliers of Bridges & Com-pany Inc" and ' gate 2 "for all others." The telegramended, "If you wish to picket Bridges & Company Inc.while they are working on this project do so only at gate#1. Picketing any other location at this jobsite will beconsidered secondary and all other appropriate legalaction will be taken." Letters were also sent to all sub-contractors to advise them which gate to use.Despite the foregoing, the picketing continued at gate2 on and after 29 April. On 11 May, the Charging Partyfiled a charge with the Region 'alleging that the Unionwas violating Section 8(b)(4)(i) and (ii)(B). The followingclay, the pickets disappeared from gate 2 and remained atgate 1, and on 12 May Bridges withdrew the charge. Ap-parently, the pickets continued to appear only at gate 1from 2 until 28 May.-On 29 May four or five pickets appeared at both gates1and 2, carrying signs with' the same legend,as set outbefore.On that day, when the unionized employees ofFerry Electric and Poynter did not show up to work,Wagner was told that the employees would not "crossthe picket line." Other union employees did, however,cross the line.When Bridges established 'a new startingtime for the employees of the, subcontractors so that theywould not have to actually cross the picket line to get onthe site, the Poynter and Ferry employees returned towork, probably on 1 or 2 June.3On 30 May, Bridges filed another charge, but picket-ing at gate 2 "continued for a few days after that, as Irecollect."SuperintendentWagner observed a' unionbusiness representative at gate 2 during this period,sometimes himself carrying a sign. When, on one occa-sion, SuperintendentWagner said to the business agentthat the picketing was "supposed to be at gate one," hereplied, "Well, were picketing this gate now."After the two gates were' first established, "[b]asicallyall non-union contractors" used gate 1; Wagner testifiedthat these firms ("the heating man," "the plumber," the"concrete people") were considered to be "suppliers" ofBridges. Some of these subcontractors brought identifia-ble trucks onto the site, some came in personal carsthrough this gate. Wagner testified that since the gateswere first established the, employees and suppliers of andvisitors to Bridges have been "using, gate one." He fur-ther said that "gate watchers" were assigned at the gatesto make sure that the right people entered the right gate;"if they happened to approach the wrong gate, we justsent them to the other one."SRespondent's brieferrs in statingthat "[o]nly one contractor's em-ployees stayed off the project and then only for several days."42311.DISCUSSIONIn J. F.Hoff Electric Co. v NLRB,642 F.2d 1266(1980), the Court of Appeals for the District of Columbialaid out the principles, applicable here (at 1269-1271):It is settled that a union may picket a primary em-ployer with which it has a labor dispute; indeed,such picketing is expressly exempted from the pro-hibitions contained in, section 8(b)(4). The Unionmay not, however, picket a 'neutral employer inorder to force that employer to cease doing businesswith the primary employer, Such picketing is "sec-ondary" in that it constitutes an attempt to draw aneutral party into the dispute between the unionand the primary employer, 'a dispute in which thesecondary employer has no direct interest, andwhich it is powerless to resolve. On constructionsites,where many subcontractors work side by sideand are dependent upon each other, the attempt toreconcile these principles and to accommodate boththe legitimate interest of the union in bringing eco-nomic pressure to bear on the primary employerthrough picketing, and the interests of neutral em-ployers who wish not to be involved in the dispute,has proved- especially difficult. In an attempt tostrike a reasonable balance among the competing in-terests in this situation, certain rules and practiceshave been evolved by the Board and approved bythe courts. In[SailorsUnion (Moore Dry Dock), 92NLRB 547], the Board announced several criteriawhich, if met, raise a presumption that commonsitus picketing is directed against the primary andnot a secondary employer. Those rules are:[P]icketing of the premises of a secondary em-ployer is primary if it meets-the following condi-tions: (a) The picketing is strictly limited to timeswhen the sites of dispute is located on the sec-ondary employer's premises; (b) at the time of thepicketing the primary employer is engaged in itsnormal business at thesites;(c) the picketing -islimited to places reasonably close to the locationof thesites;and (d) the picketing discloses clearlythat the dispute is with the primary employer.Id.,at549(footnotes omitted).It has also been decided by the Board and thecourts that in order to isolate a labor dispute and tominimize disruption of the entire work force incommon work situs situations, special gates may bereserved for the subcontractor who is the object ofpicketing. So long as the employees and suppliers ofthat subcontractor are limited to that gate, theunion may not picket the "neutral gate" used byothers not involved in the dispute. A case involvingpicketing at a plant owned by the primary employ-er,Local 761, Int'1 Union of ElectricalWorkers v.NLRB (General Electric),366 U.S. 667, 81 S.Ct.1285, 6 L.Ed.2d 592 (1961), established the legitima-cy of a limitation of picketing to specially designat-ed gates used by the primary object of the picket- 424DECISIONSOF NATIONAL LABOR RELATIONS BOARDing.At the same time,the Court cautioned againstany "mechanically applied"tests that disregard thefundamental criteria:the object of the picketing, ifit is to be legitimate,must be limited to disruptionof theprimaryemployer's business.If, from all thecircumstances it can be determined that the objectof ' the picketing is inducement of secondary em-ployees to strike, thus forcing their employer tocease doing business with the primary employer, thepicketing is unlawful secondary activity.Thus, so long as theMoore Dry Docklimitationsaremet, a union may legitimately picket at acommon work situs in such a way that all employ-ees, suppliers,and customers of the primary em-ployer are reached by the pickets;neutral employ-ers may insulate themselves from the picketing onlyif the reserved gate practice is faithfully observed.I draw from all the facts the inescapable inference thatRespondent's picketing of the designated neutral gate be-tween 29 April and 2 May and again between 29 Mayand the early part of June was designed to ensnare inRespondent's controversy with Bridges the neutral con-tractorswho used that gate.The posted signs were un-mistakably clear; so was Bridges' telegram of 29 April("If you wish to picket Bridges&Company Inc. whilethey are working on this project do so at gate#1.Pick-eting any other location at this project will be consideredsecondary. . . ."). Despite this well-articulated dichoto-my, the Union continued to picket at the secondary gateon 29 and 30 April and 1 May, and only after the Com-pany had filed a charge did the picketing come into com-pliance with the signs and the telegram.This detente ap-parently continued until 29 May when picketing was re-sumed at the neutral gate;this renewal continued for "afew days"even after SuperintendentWagner had re-minded a union representative that he was supposed tobe picketing at gate 1 and even after the Charging Partyhad filed another charge.Respondent advances no meritorious rebuttal to thisstrong inference of unlawful intent.The first substantiveargument in Respondent's brief is that it was "difficult, ifnot impossible,to distinguish the employees of the vari-ous contractors";something like this testimony wasgiven by Wagner when he was asked if "the contractorswho used Gate One, other than yourself,other thanBridges, were . . . easily identifiable."This fact,howev-er,has nothing to do with the right of the Union topicket the neutral gate.And although it is then arguedthat "further confusing the situation...a number ofcontractors,not identified on any reserved gate signs,routinely used the Bridges gate," that fact is also plainlyirrelevant to the issue.4 The inference of unlawful intentis not dissipated simply because some neutral employeesenter througha primaryreserve gate;it is only when pri-mary employees or their allies usea neutralreserve gatethat a union may be in a position to argue that the re-4I put aside the points that the Union offered no evidence whatsoeverto confirm that anyone was "confused"about anything or that the Unionhad any basis for believing that individuals entering the neutral gate wereBridges' employees or allies.serve gate system has broken down, thus possibly permit-ting a union to picket,without raising an adverse infer-ence, at the no-longer-neutral"reserve gate."ElectricalWorkersIBEWLocal 369(Kelley Electric),216 NLRB141, 143(1975),enfd.528 F.2d 317 (6th Cir. 1976).Car-penters Local 639 (American Modulars),203 NLRB 1112,1118(1973).[E]ven if neutral employers and their employeeshad used [the primary employer's reserved gate]during the picketing,thatwould not have excusedany violationsof the `reserve' gate status of gates 1and 2 of the neutral employers.Finally,Respondentarguesthat "the picketing, evenwhen present at both gates,had little or no impact onthe job."Not only is this erroneous as a matter of fact,but it is also immaterial;the statute does not require ashowing of actual impact.For our purposes, it is enoughfor Respondent to "induce or encourage [employees] toengage in a strike..."or to"threaten,coerce, or re-strain"persons engaged in commerce,and picketingmay, as many cases have held, satisfy these statutory re-quirements even absent the failure of the picketing to ac-complish its intended objective.ElectricalWorkers IBEWLocal 501 v. NLRB,756 F.2d 888, 892 (D.C.Cir.1985);Service EmployeesLocal 254 (Janitronic,Inc.),271 NLRB750, 752 (1984);Teamsters Local 85 (Graybar Electric),243 NLRB 665, 666(1979).I conclude,therefore,that Respondent's deliberate andrepeated violations-of the reserve gate system establishedby the Charging Party prove the charged violations ofSection 8(b)(4)(i) and(ii)(B) of the Act.CONCLUSIONS OF LAW1.Bridges and Co., Inc.isan employer engaged incommerce within the meaning oftheAct, and Mooreand Morford,Inc.,Marshall Elevator, Inc., Ferry Elec-tricCo., and M.C. Poynter,Inc. are persons within themeaning ofthe Act.2.RespondentUnitedBrotherhood of Carpenters andJoinersofAmerica,Carpenters,DistrictCouncil ofWestern Pennsylvania,AFL-CIOis a labor organizationwithin the meaning of the Act.3.By, from 29April to 1-29May 1986 to the first fewdays in June 1986,inducing and encouraging employeesof the above-named persons to engage in a refusal in thecourse of their employment to perform services, and bythreatening the above-named persons, with an object offorcing or requiring the above-named persons to ceasedoing business with Bridges and Co., Inc.,Respondenthas engaged in unfair labor practices proscribed by Sec-tion 8(b)(4)(i) and(ii)(B) of the Act.4.Theforegoing unfair labor practices affect com-merce within the meaningof the Act.THE REMEDYI shall recommend that Respondent be required tocease and desist from the unfair labor practices foundand to take certain affirmative action necessary to effec-tuate the policies of the Act.I further recommend that CARPENTERS (BRIDGES& CO.)425the "visitatorial clause" requested by the General Coun-sel be incorporated into the Order, so that the GeneralCounsel may have a tool for determining whether Re-spondent has complied with the notice provision of thisOrder.Finally, I recommend that Respondent be taxed withthe costs incurred by the Board and the Charging Partyin conducting this litigation.Tiidee Products,194 NLRB1234 (1972);Heck's Inc.;215 NLRB 765 (1974). Therewere no "debatable" facts involved or defenses advancedhere. Respondent offered no evidence, and its few con-tentions made on brief based on the uncontroverted testi-mony of the single witness are easily classifiable as "friv-olous."It appears to me that this is precisely the sort of base-less litigation, unnecessarily burdening the purses of theBoard and the Charging' Party, which is contemplated byTiidee'and Heck's.On facts uncontested by Respondent,and under a body of law that afforded Respondent noconceivable chance for exculpation, Respondent insistedon a "day in ' court" that could have yielded only oneresult. I would, accordingly, require Respondent to makethe Board and the Charging Party whole for the ex-penses that they have been forced to incur in litigatingthis case.Tiidee,supra at 1236-1237.5On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe Respondent, United Brotherhood of Carpentersand Joiners of America,' Carpenters' District Council ofWestern Pennsylvania, AFL-CIO, its officers,agents,and representatives, shall1.Cease and desist from engaging in, inducing, or en-couraging individuals employed by Moore and Morford,Inc.,Marshall Elevator, Inc.,, Ferry Electric Co., M.C.Poynter, Inc., and any personengagedin commerce orin an industry affecting commerce, to engage in a strikeor a refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on goods, articles, 'material, or commodities, or toperform any services, and from threatening, coercing, orrestraining the above-named Employers when in eithercase an object thereof is to force or require any suchneutral employer to cease and desist doing business withBridges and Co., Inc.2.Take the following affirmative action necessary toeffectuate'the policies of the Act.(a) Post, at its business offices and meeting halls copiesof 'the attached notice marked "Appendix."T Copies of8The Board might wish, however, to reconsider theTiideeremedy of"investigation"expense reimbursement,because thatexpense seeminglycannot bg charged to "frivolous litigation."6 If noexceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations, the finding, conclusions, and recommendedOrder shall, as providedin Sec.102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-Poses7 If this Order is enforced by a judgment of a United States court ofappeals, thewordsin the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe-notice, on forms provided by the Regional Directorfor Region 6, after being signed by Respondent's author-ized representative, shall be posted by Respondent imme-diately upon receipt andmaintainedfor 60 consecutivedays in conspicuous places including all places where no-tices tomembers are customarily posted. Reasonablesteps shall be taken by Respondent to ensure that the no-tices are not altered, defaced, or covered by any othermaterial.(b)Make whole the Board and the Charging Party forthe reasonable expenses incurred by them in the investi-gation,preparation, presentation, and conduct of thisproceeding before the Board, including reasonable coun-sel fees, salaries,witness fees, transcript costs, printingand stenographic costs, travel expenses, per diem ex-penditures, and other reasonable costs and expenses.(c)Notify the Regional Director in writing within, 20days from the date of this Order what steps Respondenthas taken to comply. For the purpose of determining orsecuring compliance with this Order, the Board, or anyof its duly authorized representatives, may obtain discov-ery from Respondent, its officers, agents,, and representa-tives, or any other person having knowledge concerningany compliance matter, in the manner provided by theFederal Rules of Civil Procedure: Such discovery shallbe conducted under the supervision of the United Statescourt of appeals enforcing this Order and may be had onany matter reasonably ' related to compliance with thisOrder, as enforced by the court.the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the, United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT threaten or coerce Moore and Morford,Inc.,Ferry Electric Co., Marshall Elevator, Inc., M.C.Poynter, Inc., oranyother neutral employer, and WEWILL NOT encourage employees of such employers, toengage ina strike,work stoppage, slowdown, or othersuch job action, where the purpose of any such conductis to disrupt thebusinessrelationships between Bridgesand Co., Inc. and such neutral employers or in order tocause such neutral employers to cease doingbusinesswith Bridges and Co., Inc.UNITED BROTHERHOOD OF CARPENTERSAND JOINERS OF AMERICA,CARPENTERS'DISTRICTCOUNCIL OFWESTERN PENNSYL-VANIA, AFL-CIO